                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:20CR2

        vs.
                                                                       ORDER
TIMOTHY A. CARUSO,

                       Defendant.


       On March 16, 2020 the court held a hearing on the defendant’s Motion for Hearing [18]
which requested new counsel. During the hearing, Assistant Federal Public Defender Karen M.
Shanahan orally motioned the court to withdraw as counsel for the defendant, Timothy Caruso.
After inquiry of the Defendant and his counsel the court granted Karen M. Shanahan’s oral motion
to withdraw and the defendant’s Motion for Hearing [18].
       Julie A. Frank, 209 South 19th Street, Suite 323c, Omaha, NE 68102, (402) 346-2215, is
appointed to represent Timothy Caruso for the balance of these proceedings pursuant to the
Criminal Justice Act. Karen M. Shanahan shall forthwith provide Julie A. Frank with the discovery
materials provided the defendant by the government and such other materials obtained by Karen
M. Shanahan which are material to Timothy Caruso’s defense.
       The clerk shall provide a copy of this order to Julie A. Frank and the defendant.

       Dated this 16th day of March, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
